MEMORANDUM **
Petitioner Juan Gonzalez-Varela seeks review of the Board of Immigration Ap*574peals’ (“BIA”) decision denying his motion to reopen as untimely.
A review of the record reflects that the BIA entered its final decision on March 28, 2003, and accordingly any motion to reopen or to reconsider would have been due on or before April 28, 2003. See 8 C.F.R. § 1003.2(b). In this case, petitioner filed his motion to reopen on April 5, 2007.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.